UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported): June 20, CSX CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 1-8022 62-1051971 (Commission File No.) (I.R.S. Employer Identification No.) 500 Water Street, 15th Floor, Jacksonville, FL32202 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (904) 359-3200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On June 20, 2008, the U.S. Court of Appeals for the Second Circuit (the “Court”) issued an order granting the Company’s motion for an expedited appeal and argument in connection with the lawsuit filed by the Company against The Children’s Investment Fund and 3G Capital Partners (together, the "TCI Group") on March 17, 2008.The Court denied the Company’s motion for an injunction to hold in escrow approximately 6.4 percent of the Company’s common stock, which the TCI Group acquired prior to fulfilling the disclosure requirements set forth in Section 13(d) of the Securities Exchange Act of 1934.The court order is attached hereto as Exhibit 99.1. Item 9.01. Exhibits. (d) Exhibits required to be filed by Item 601 of Regulation S-K. Exhibit No. Description 99.1 Court Order Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CSX CORPORATION By: /s/ David A. Boor Name: David A. Boor Title: Vice President - Tax and Treasurer Date: June 24, 2008
